DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on January 21, 2022.
Claims 1, and 6-7 have been amended. 
Claim 2 has been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed January 21, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant has corrected the typographical informality found in the specification. 
Applicant’s arguments, see pgs. 9-10, filed January 21, 2022, with respect to Claim 6 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of the claim have been withdrawn. Applicant has changed the limitation “a diffraction unit configured to irradiate a sample” to “an X-ray diffraction imaging system including an X-ray irradiator configured to irradiate a sample” which provides adequate structure to perform to claimed function. 
Applicant’s arguments, see pgs. 10-11, filed January 21, 2022, with respect to claims 1, and 5-7 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Regarding claims 1, and 6-7, Applicant has amended the claims to include the allowable subject matter of claim 2 indicated in the previous Office action. 
Allowable Subject Matter
Claims 1, and 3-7 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Kobayashi (JP 2016090259; all notations directed to Translated Kobayashi).
Regarding claim 1:
Kobayashi discloses a method for measuring a fiber orientation degree comprising: 
a diffraction image acquisition process of irradiating a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); 
a peak angle calculation process of calculating an angle of a peak originating from a crystal face of graphite from an inflection point A of an integral value I obtained by integrating the X-ray diffraction image with respect to an azimuth angle (Translated Kobayashi;  [0027]-[0033], peak angle calculation, degree fa);
 a correction coefficient calculation process of calculating a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation process of calculating an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found); 
a diffraction sensitivity calculation process of calculating a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the 
 an orientation degree calculation process of calculating a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
However, Kobayashi fails to disclose wherein the correction coefficient calculation process includes calculating the correction coefficient δ by Formula below:

    PNG
    media_image1.png
    32
    308
    media_image1.png
    Greyscale

in Expression,  t indicates a thickness of the sample, and L indicates a distance from an incident plane of the X-ray of the sample to a film surface on which the X-ray diffraction image is projected.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3-5 are allowable by virtue of their dependency. 
Regarding claim 6:
Kobayashi discloses a fiber orientation degree measurement apparatus comprising: 
an X-ray diffraction imaging system (Translated Kobayashi; [0019], diffractometer irradiates a material) including an X-ray irradiator (Translated Kobayashi; [0019], diffractometer irradiates a material) configured to irradiate a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); and
a CPU programmed (Translated Kobayashi; [0020], control unit) to function as:

a correction coefficient calculation unit configured to calculate a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation unit configured to calculate an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found);
 a diffraction sensitivity calculation unit configured to calculate a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the correction coefficient δ and integrating the X-ray diffraction image with respect to a diffraction angle (Translated Kobayashi; [0037]-[0039], diffraction intensity); and 
an orientation degree calculation unit configured to calculate a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
However, Kobayashi fails to disclose wherein the CPU is further configured to calculate the correction coefficient δ by Formula below:

    PNG
    media_image1.png
    32
    308
    media_image1.png
    Greyscale

in Expression,  t indicates a thickness of the sample, and L indicates a distance from an incident plane of the X-ray of the sample to a film surface on which the X-ray diffraction image is projected.

Regarding claim 7:
Kobayashi discloses a non-transitory computer-readable recording medium with an executable program stored thereon, the program being a control program for a fiber orientation degree measurement apparatus executing:
a diffraction image acquisition procedure of irradiating a sample formed of a composite material (Translated Kobayashi; [0039], diffraction detection of a fiber composite material) containing discontinuous carbon fibers with an X-ray to acquire an X-ray diffraction image (Translated Kobayashi; [0040] profile acquisition); 
a peak angle calculation process of procedure an angle of a peak originating from a crystal face of graphite from an inflection point A of an integral value I obtained by integrating the X-ray diffraction image with respect to an azimuth angle (Translated Kobayashi;  [0027]-[0033], peak angle calculation, degree fa);
 a correction coefficient calculation procedure of calculating a correction coefficient of a thickness of the sample (Translated Kobayashi; [0037] and [0047], correction value); 
an upper limit calculation procedure of calculating an upper limit of the peak of the crystal face of graphite from an inflection point B of the integral value I (Translated Kobayashi; [0040]-[0043], degree fb found); 
a diffraction sensitivity calculation procedure of calculating a diffraction sensitivity Ic  of the peak originating from the crystal face of graphite by correcting an integrating range with the 
 an orientation degree calculation procedure of calculating a fiber orientation degree Sd by the method of Hermans from the diffraction sensitivity Ic (Translated Kobayashi; [0049], orientation degree calculation).
However, Kobayashi fails to disclose wherein the correction coefficient calculation procedure includes calculating the correction coefficient δ by Formula below:

    PNG
    media_image1.png
    32
    308
    media_image1.png
    Greyscale

in Expression,  t indicates a thickness of the sample, and L indicates a distance from an incident plane of the X-ray of the sample to a film surface on which the X-ray diffraction image is projected.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884 

/DANI FOX/Primary Examiner, Art Unit 2884